Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-2 have been amended. Claims 1-11 are currently pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, namely the amended limitations requiring the touch panel to comprise a first rigid area, a flexible area, and a second rigid area instead of the base substrate have the same requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Her et al. (Pub. No.: US 2016/0188098 A1) – as cited on the IDS hereinafter referred to as Her, in view of Kwak et al. (Pub. No.: US 2014/0217397 A1) – as cited on the IDS hereinafter referred to as Kwak, in view of Kwon et al. (Pub. No.: US 2014/0232956 A1) – as cited on the IDS hereinafter referred to as Kwon in view of Ahn (Pub. No.: US 2016/0179229 A1) – as cited on the IDS.
Claim 1, Her teaches a touch panel (figs. 9 and 10; ¶51) comprising: a first rigid area (fig. 10, area above item FA); a flexible area (fig. 10, item FA: folding area); and a second rigid area (fig. 10, area below item FA), wherein the first rigid area, the flexible area, and the second rigid area are sequentially arranged in a first direction (fig. 10; ¶54), wherein the touch panel comprises: a base substrate (fig. 9, item 100; ¶51-52) comprising a first area corresponding to the first rigid area, a second area corresponding to the second rigid area, and a third area corresponding to the flexible area (¶54; ¶57); a wiring part extending across the first area, the third area, and the second area in a peripheral region of the base substrate (fig. 10, wiring extending from item 450; ¶77); and a touch sensing part (figs. 9 & 10, item 310; ¶77) disposed in a sensing region (fig. 10, item AA = sensing region; ¶57) of the base substrate, wherein the peripheral region is disposed outside the sensing region (¶77, UA = unactive area = peripheral region).
Her does not teach wherein, in the third area, the wiring part comprises a first wire and a second wire; a first insulating layer comprising a plurality of first protrusions extending in a second direction different from the first direction; wherein the first wire comprises a removed portion in the third area, wherein the plurality of first protrusions overlap the removed portion of the first wire, and wherein the second wire forms a single continuous body covering one first protrusion and an end of the first wire in the third area.
Kwak teaches a display panel (fig. 1A, item 100A; ¶56; ¶89) comprising: a base substrate (fig. 1I, item 110: flexible substrate; ¶56) comprising a first area corresponding to a first rigid area (fig. 1I, item DA is a first rigid area) and a third area corresponding to a flexible area (fig. 1I, item BA is a flexible area); a wiring part extending across the first area and the third area (fig. 1A), wherein, in the third area (figs. 1D & 1I, item NA; ¶60-61; ¶64), the wiring part comprises a first wire (fig. 1I, item 123I = 121I; ¶90) and a second wire (fig. 1I, item 122I; ¶90); a first insulating layer (fig. 1I, item 160I; ¶91) comprising a plurality of first protrusions (fig. 1I, item 160I between items 123I and 121I) extending in a second (fig. 1I); wherein the first wire comprises a removed portion in the third area (fig. 1I portion in NA between items 123I and 121I), wherein the plurality of first protrusions overlap the removed portion of the first wire (fig. 1I), and wherein the second wire (fig. 1I, item 122I) forms a single continuous body covering one first protrusion and an end of the first wire in the third area (fig. 1I, item 123I connected to item 121I from area DA to area NA is an end of the first wire).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the touch panel of Her, wherein, in the third area, the wiring part comprises a first wire and a second wire; a first insulating layer comprising a plurality of first protrusions extending in a second direction different from the first direction; wherein the first wire comprises a removed portion in the third area, wherein the plurality of first protrusions overlap the removed portion of the first wire, and wherein the second wire forms a single continuous body covering one first protrusion and an end of the first wire in the third area, as taught by Kwak so as to relieve stress concentrating on a wire upon bending a substrate (¶3).
Her and Kwak combined do not teach wherein the second wire forms a single continuous body covering the plurality of first protrusions in the third area.
Kwon teaches a display panel (fig. 4A, item 400; ¶69) comprising: a base substrate (fig. 4A, item 410: flexible substrate; ¶71) comprising a first area corresponding to a first rigid area (fig. 4A, item DA is a first rigid area) and a third area corresponding to a flexible area (fig. 4A, item BA is a flexible area); a first insulating layer (fig. 4B, items 436 and 437) comprising a plurality of first protrusions (fig. 4B, item 431) extending in a second direction different from the first direction (fig. 4B); and a wiring part (fig. 4A, item 441 or fig. 4B, item 490 and item 441) extending across the flexible area (fig. 4A); wherein, in the flexible area, the wiring part comprises a second wire (fig. 4B, item 441), wherein the second wire (fig. 4B, item 441) forms a single continuous body covering a plurality of first protrusions (fig. 4B, item 431) in the flexible area.
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined touch panel of Her and Kwak, to replace the structure of the second wire and the plurality of first protrusions in the third area with those of Kwon where item 490 of Kwon is analogous to item 123I and 121I positioned between DA and NA of Kwak, and item 441 of Kwon is analogous to item 122I of Kwak resulting in the second wire forms a single continuous body both covering the plurality of first protrusions and an end of the first wire in the third area, as taught by Kwon so as to relieve stress concentrating on a wire in a flexible area by reducing tensile stress applied to the wires and to minimize breakage (¶6). 
Her, Kwak, and Kwon combined do not teach a pad disposed in the second area of the peripheral region, wherein the wiring part connects the pad and the touch sensing part,
Ahn teaches a touch panel (figs. 1A, 6A & 6B; ¶105; ¶107) comprising a base substrate (fig. 7A, item 106; ¶108) comprising a first area corresponding to a first a rigid area (fig. 6A, area outside of the bend allowance section) and a third area corresponding to a flexible area (fig. 6A, bend allowance section) extending in a first direction; a first insulating layer (¶110; ¶113; ¶116-117) comprising first protrusions extending in a second direction (figs. 6A, 6B, & 7A, item ILD; ¶116); a wiring part (figs. 2, 6A, 6B, 7A, item 120_B and 120_C; ¶105-106) extending across the base substrate; and a pad (fig. 6A, item 120_P) disposed in a rigid area of the peripheral region, wherein the wiring part (fig. 6A, item 120_B or 120_C)) connects the pad and a touch sensing part (fig. 4, item 112; ¶66).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined touch panel of Her, Kwak, and Kwon, to comprise a pad disposed in a the second area of the peripheral region, wherein the wiring part connects the pad (¶104).
With respect to Claim 2, claim 1 is incorporated, Her and Kwak combined do not teach wherein the second wire contacts the plurality of first protrusions and the first wire in the flexible area.
Kwon teaches a display panel (fig. 4A, item 400; ¶69) comprising: a base substrate (fig. 4A, item 410: flexible substrate; ¶71) comprising a first area corresponding to a first rigid area (fig. 4A, item DA is a first rigid area) and a third area corresponding to a flexible area (fig. 4A, item BA is a flexible area); a first insulating layer (fig. 4B, items 436 and 437) comprising a plurality of first protrusions (fig. 4B, item 431) extending in a second direction different from the first direction (fig. 4B); and a wiring part (fig. 4A, item 441 or fig. 4B, item 490 and item 441) extending across the flexible area (fig. 4A); wherein, in the flexible area, the wiring part comprises a second wire (fig. 4B, item 441), wherein the second wire (fig. 4B, item 441) forms a single continuous body covering a plurality of first protrusions (fig. 4B, item 431) in the flexible area; wherein the second wire contacts the plurality of first protrusions (fig. 4A, at item 431 shown in fig. 4B for each of items 441, 442, 443) in the third area.
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined touch panel of Her, Kwak, Kwon, and Ahn, to replace the structure of the second wire and the plurality of first protrusions in the third area with those of Kwon where item 490 of Kwon is analogous to item 123I and 121I positioned between DA and NA of Kwak, and item 441 of Kwon is analogous to item 122I of Kwak resulting in wherein the second wire contacts the plurality of first protrusions and the first wire in the flexible area, as taught by Kwon so as to relieve stress concentrating on a wire in a flexible area by reducing tensile stress applied to the wires and to minimize breakage (¶6). 

Claim 3, claim 2 is incorporated, Her, Kwak, and Ahn combined do not mention wherein the second wire contacts a portion of the base substrate that, in a plan view, is disposed between the first protrusions.
Kwon teaches a display panel (fig. 4A, item 400; ¶69) comprising: a base substrate (fig. 4A, item 410: flexible substrate; ¶71) comprising a first area corresponding to a first rigid area (fig. 4A, item DA is a first rigid area) and a third area corresponding to a flexible area (fig. 4A, item BA is a flexible area); a first insulating layer (fig. 4B, items 436 and 437) comprising a plurality of first protrusions (fig. 4B, item 431) extending in a second direction different from the first direction (fig. 4B); and a wiring part (fig. 4A, item 441 or fig. 4B, item 490 and item 441) extending across the flexible area (fig. 4A); wherein, in the flexible area, the wiring part comprises a second wire (fig. 4B, item 441), wherein the second wire (fig. 4B, item 441) forms a single continuous body covering a plurality of first protrusions (fig. 4B, item 431) in the flexible area; wherein the second wire contacts the plurality of first protrusions (fig. 4A, at item 431 shown in fig. 4B for each of items 441, 442, 443) in the third area; wherein the second wire contacts a portion of the base substrate that, in a plan view, is disposed between the first protrusions (fig. 4B, item 441 contacts the base substrate 410).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined touch panel of Her, Kwak, Kwon, and Ahn, wherein the second wire contacts a portion of the base substrate that, in a plan view, is disposed between the first protrusions, as taught by Kwon so as to relieve stress concentrating on a wire in a flexible area by reducing tensile stress applied to the wires and to minimize breakage (¶6). 
With respect to Claim 4, claim 3 is incorporated, Her teaches further comprising: a second insulating layer (fig. 9, item 500); comprising second protrusions extending in the second direction, wherein the second protrusions are disposed in the sensing region (¶72-73).

Claims 5-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Her, Kwak, Kwon, and Ahn, as applied to claim 4 above, and further in view of Lin et al. (Pub. No.: US 2016/0259447 A1) hereinafter referred to as Lin.
With respect to Claim 5, claim 4 is incorporated, Her, Kwak, Kwon, and Ahn combined do not explicitly mention further comprising: first blocks overlapped with the second protrusions in the sensing region; and a first bridge electrically connecting the first blocks.
Lin teaches a touch panel (fig. 1A; ¶25) comprising a base substrate (fig. 1B, item 110; ¶26); a first insulating layer (fig. 1B, item 130, covers item CP; ¶36, a continuous insulating film); a second insulating layer (fig. 1B, item 130, covers item P1) comprising second protrusions (fig. 1B, item 130 intermediate item BP) extending in the second direction, wherein the second protrusions are disposed in the sensing region (¶36), first blocks (fig. 1A, item 124 includes P2 and CP; ¶32) overlapped with the second protrusions in the sensing region (fig. 1B); and a first bridge (figs. 1A and 1B, item CP) electrically connecting the first blocks (¶37).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined touch panel of Her, Kwak, Kwon, and Ahn to further comprise: first blocks overlapped with the second protrusions in the sensing region; and a first bridge electrically connecting the first blocks, as taught by Lin so as to provide a touch panel with desirable visual effect (¶3-4).
With respect to Claim 6, claim 5 is incorporated, Her, Kwak, Kwon, and Ahn combined do not explicitly mention wherein the first blocks and the first bridge are integrally formed.
Lin teaches a touch panel (fig. 1A; ¶25) comprising a base substrate (fig. 1B, item 110; ¶26); a first insulating layer (fig. 1B, item 130, covers item CP; ¶36, a continuous insulating film); a second insulating layer (fig. 1B, item 130, covers item P1)  comprising second protrusions (fig. 1B, item 130 intermediate item BP) extending in the second direction, wherein the second protrusions are disposed in (¶36), first blocks (fig. 1A, item 124 includes P2 and CP; ¶32) overlapped with the second protrusions in the sensing region (fig. 1B); and a first bridge (figs. 1A and 1B, item CP) electrically connecting the first blocks (¶32); wherein the first blocks and the first bridge are integrally formed (fig. 1A, item CP; ¶32).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined touch panel of Her, Kwak, Kwon, and Ahn wherein the first blocks and the first bridge are integrally formed, as taught by Lin so as to provide a touch panel with desirable visual effect (¶3-4).
With respect to Claim 7, claim 6 is incorporated, Her, Kwak, Kwon, and Ahn combined do not explicitly mention further comprising: second blocks covered by the first insulating layer in the sensing region; and a second bridge electrically connecting the second blocks.
Lin teaches a touch panel (fig. 1A; ¶25) comprising a base substrate (fig. 1B, item 110; ¶26); a first insulating layer (fig. 1B, item 130, covers item CP; ¶36, a continuous insulating film); a second insulating layer (fig. 1B, item 130, covers item P1) comprising second protrusions (fig. 1B, item 130 intermediate item BP) extending in the second direction, wherein the second protrusions are disposed in the sensing region (¶36), first blocks (fig. 1A, item 124 includes P2 and CP; ¶32) overlapped with the second protrusions in the sensing region (fig. 1B); and a first bridge (figs. 1A and 1B, item CP) electrically connecting the first blocks (¶32); wherein the first blocks and the first bridge are integrally formed (fig. 1A, item CP; ¶32); further comprising: second blocks (figs. 1A and 1B, item P1) covered by the first insulating layer in the sensing region (fig. 1B); and a second bridge (fisg. 1A and 1B, item BP) electrically connecting the second blocks (¶32).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined touch panel of Her, Kwak, Kwon, and Ahn further comprising: second blocks covered by the first insulating layer in the sensing region; and a second bridge (¶3-4).
With respect to Claim 8, claim 7 is incorporated, Her, Kwak, Kwon, and Ahn combined do not explicitly mention wherein the second bridge contacts the second blocks through contact holes of the first insulating layer.
Lin teaches a touch panel (fig. 1A; ¶25) comprising a base substrate (fig. 1B, item 110; ¶26); a first insulating layer (fig. 1B, item 130, covers item CP; ¶36, a continuous insulating film); a second insulating layer (fig. 1B, item 130, covers item P1) comprising second protrusions (fig. 1B, item 130 intermediate item BP) extending in the second direction, wherein the second protrusions are disposed in the sensing region (¶36), first blocks (fig. 1A, item 124 includes P2 and CP; ¶32) overlapped with the second protrusions in the sensing region (fig. 1B); and a first bridge (figs. 1A and 1B, item CP) electrically connecting the first blocks (¶32); wherein the first blocks and the first bridge are integrally formed (fig. 1A, item CP; ¶32); further comprising: second blocks (figs. 1A and 1B, item P1) covered by the first insulating layer in the sensing region (fig. 1B); and a second bridge (fisg. 1A and 1B, item BP) electrically connecting the second blocks (¶32); wherein the second bridge contacts the second blocks through contact holes of the first insulating layer (figs. 1A and 1B).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined touch panel of Her, Kwak, Kwon, and Ahn wherein the second bridge contacts the second blocks through contact holes of the first insulating layer, as taught by Lin so as to provide a touch panel with desirable visual effect (¶3-4).
With respect to Claim 10, claim 7 is incorporated, Her, Kwak, Kwon, and Ahn combined do not explicitly mention wherein the second bridge extends across the first bridge.
Lin teaches a touch panel (fig. 1A; ¶25) comprising a base substrate (fig. 1B, item 110; ¶26); a first insulating layer (fig. 1B, item 130, covers item CP; ¶36, a continuous insulating film); a second (fig. 1B, item 130, covers item P1) comprising second protrusions (fig. 1B, item 130 intermediate item BP) extending in the second direction, wherein the second protrusions are disposed in the sensing region (¶36), first blocks (fig. 1A, item 124 includes P2 and CP; ¶32) overlapped with the second protrusions in the sensing region (fig. 1B); and a first bridge (figs. 1A and 1B, item CP) electrically connecting the first blocks (¶32); wherein the first blocks and the first bridge are integrally formed (fig. 1A, item CP; ¶32); further comprising: second blocks (figs. 1A and 1B, item P1) covered by the first insulating layer in the sensing region (fig. 1B); and a second bridge (fisg. 1A and 1B, item BP) electrically connecting the second blocks (¶32); wherein the second bridge extends across the first bridge (fig. 1A).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined touch panel of Her, Kwak, Kwon, and Ahn wherein the second bridge extends across the first bridge, as taught by Lin so as to provide a touch panel with desirable visual effect (¶3-4).
With respect to Claim 11, claim 4 is incorporated, Her, Kwak, Kwon, and Ahn combined do not explicitly mention wherein the second protrusions comprise a dent portion extending in a third direction different from the first and second directions.
Lin teaches a touch panel (fig. 1A; ¶25) comprising a base substrate (fig. 1B, item 110; ¶26); a first insulating layer (fig. 1B, item 130, covers item CP; ¶36, a continuous insulating film) comprising first protrusions (fig. 1B, portion of item 130 overlapping item P1); a second insulating layer (fig. 1B, item 130, covers item P1) comprising second protrusions (fig. 1B, item 130 intermediate item BP and overlapping item CP) extending in the second direction, wherein the second protrusions are disposed in the sensing region (¶36), first blocks (fig. 1A, item 124 includes P2 and CP; ¶32) overlapped with the second protrusions in the sensing region (fig. 1B); and a first bridge (figs. 1A and 1B, item CP) electrically connecting the first blocks (¶37); wherein the second protrusions comprise a dent portion extending in a (fig. 1B, dents are formed at location of item BP contacting item P1).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined touch panel of Her, Kwak, Kwon, and Ahn wherein the second protrusions comprise a dent portion extending in a third direction different from the first and second directions, as taught by Lin so as to provide a touch panel with desirable visual effect (¶3-4).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Her, Kwak, Kwon, and Ahn, and Lin as applied to claim 8 above, and further in view of Sato et al. (Pub. No.: US 2014/0340593 A1) hereinafter referred to as Sato.
With respect to Claim 9, claim 8 is incorporated, Her, Kwak, Kwon, and Ahn combined do not explicitly mention wherein the first wire, the first blocks, the first bridge, and the second blocks are formed of a same material.
Sato teaches a touch panel equipped with a FPC (fig. 1; ¶31), comprising a wiring part (fig. 8) disposed on shielding layer (fig. 8, item 7) that is formed on a substrate (fig. 8, formed on a substrate thru item 7, item 6: substrate; H44; 1)46), a first wire (fig. 8, item 15a and 19) disposed between the base substrate (fig. 8, item 6) and the insulating layer (fig, 8, item 18b; ¶61), and a second wire (fig, 8, item 15b; ¶61) disposed on the insulating layer; wherein the first wire comprises a lower wire (fig. 8, item 15a; ¶61) and an upper wire (fig. 8, item 19; ¶61) sequentially disposed on the base substrate (fig. 8, disposed on item 6 through item 7), the lower wire comprising a transparent conductive material (¶61) and the upper wire comprising a metal (¶61).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined touch panel of Her, Kwak, Kwon, Ahn, and Lin, 
Lin teaches a touch panel (fig. 1A; ¶25) comprising a base substrate (fig. 1B, item 110; ¶26); a first insulating layer (fig. 1B, item 130, covers item CP; ¶36, a continuous insulating film); a second insulating layer (fig. 1B, item 130, covers item P1) comprising second protrusions (fig. 1B, item 130 intermediate item BP) extending in the second direction, wherein the second protrusions are disposed in the sensing region (¶36), first blocks (fig. 1A, item 124 includes P2 and CP; ¶32) overlapped with the second protrusions in the sensing region (fig. 1B); and a first bridge (figs. 1A and 1B, item CP) electrically connecting the first blocks (¶32); wherein the first blocks and the first bridge are integrally formed (fig. 1A, item CP; ¶32); further comprising: second blocks (figs. 1A and 1B, item P1) covered by the first insulating layer in the sensing region (fig. 1B); and a second bridge (fisg. 1A and 1B, item BP) electrically connecting the second blocks (¶32); wherein the second bridge contacts the second blocks through contact holes of the first insulating layer (figs. 1A and 1B); wherein the first blocks, the first bridge, and the second blocks are formed of a same material (¶33, transparent conductive material).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined touch panel of Her, Kwak, Kwon, Ahn, Lin, and Sato wherein the first wire, the first blocks, the first bridge, and the second blocks are formed of a same material, as taught by Lin so as to provide a touch panel with desirable visual effect (¶3-4).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955. The examiner can normally be reached Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621